                                                                               JS-6
1    DEBORAH S. TROPP, ESQ. (SBN 162613)
     CHRISTINA N. MEISSNER, ESQ. (SBN 278714)
2    McNEIL TROPP & BRAUN LLP
     2 Park Plaza, Suite 620
3    Irvine, California 92614
     Ph: (949) 259-2890;
4    Fax: (949) 259-2891
     dtropp@mtbattorneys.com
5    cmeissner@mtbattorneys.com
6
     Attorneys for Defendant
7    TUFF TRANSPORT, INC.
8
9                               UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA
10
11
12   ERNESTO CASAS,                             CASE NO. EDCV 18-1190-GW(SPx)
13
                            Plaintiff,
14                                              ORDER GRANTING STIPULATION
            vs.                                 FOR DISMISSAL OF ENTIRE ACTION
15                                              WITH PREJUDICE
16   TUFF TRANSPORT, INC., and CHRIS
     L. KING II; and DOES 1-100, Inclusive,
17
18                          Defendants.
19          The court reviewed the “Stipulation for Dismissal of Entire Action with
20   Prejudice.” For good cause shown, the court GRANTS the joint motion and dismisses
21   this matter as to all parties and all causes of action, with prejudice. Each party will
22   bear its own costs and attorneys’ fees.
23          IT IS SO ORDERED.
24
     DATED: January 4, 2019
25
26
27                                                      GEORGE H. WU, U.S. District Judge
28     _______________________________________________________________________________
                                                1
     Case No. 5:18-cv-01190 GW (SPx)                ORDER GRANTING STIPULATION FOR DISMISS
                                                    OF ENTIRE ACTION WITH PREJUDICE
